Paige v Paige (2018 NY Slip Op 04157)





Paige v Paige


2018 NY Slip Op 04157


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, AND WINSLOW, JJ.


591 CA 17-01589

[*1]LYNN PAIGE, PLAINTIFF-RESPONDENT,
vROBERT PAIGE, DEFENDANT-APPELLANT. (APPEAL NO. 3.) 


LAW OFFICE OF MAURICE J. VERRILLO, P.C., ROCHESTER (MAURICE J. VERRILLO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
DUKE LAW FIRM, P.C., LAKEVILLE (SUSAN K. DUKE OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Steuben County (Marianne Furfure, A.J.), entered February 15, 2017. The order directed defendant to pay $4,664.00 to plaintiff as and for attorney's fees. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Paige v Paige ([appeal No. 2] — AD3d — [June 8, 2018] [4th Dept 2018]).
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court